Attachment
Response to Arguments

	Applicant argues that Nair would not teach the claimed Charpy notched impact strength of about 12 kJ/m2 or more. Applicant argues that Nair teaches 3 kJ/m2 or more, but does not teach 12 kJ/m2 because Nair teaches a smaller range of 4 to kJ/m2 and has examples less than 12 kJ/m2. This argument is found unpersuasive, as examples do not limit the broad disclosure. (See MPEP §2123). Applicant further argues that Nair does not teach a range with sufficient specificity and cites Atofina. However, Atofina is a discussion regarding anticipation under §102. The current rejection is under §103 obviousness rejection. Further evidence of non-obviousness, such as unexpected results, are needed to show the range is non-obvious. 
	The rejections are maintained.
Examiner notes the proposed amendment to Claim 43 would overcome the rejection of record. However, this new limitation requires further search and consideration. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781